Oliver, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, have been limited to certain radios exported from Japan and entered at the port of Cincinnati, Ohio.
Stipulated facts, upon which the case has been submitted, established that the proper basis for appraisement of the radios in question, which are represented by the invoice items marked “A” and checked with the initials “LEM” or “JFJ” is cost of production, as defined in section 402 (f) of the Tariff Act of 1930, and that such statutory value therefor is $5,835 each, net, packed, and I so hold.
The appeals for reappraisement having been abandoned so far as-they relate to the leather cases included in the shipments in question, are dismissed as to that merchandise.
Judgment will be rendered accordingly.